Citation Nr: 0830927	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  95-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for PTSD.

In July 2004, March 2006, and October 2006, the Board 
remanded the matter for additional evidentiary development 
and due process considerations.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The record does not contain credible supporting evidence 
that the veteran's claimed in-service stressors occurred.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), as amended at 73 Fed. Reg. 23353-56 
(Apr. 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The notice requirements 
of section 5103(a) apply generally to the following five 
elements of a service connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006.

In this case, the Board finds that VA's VCAA notification 
duties have been satisfied to the extent necessary.  In a 
July 2004 letter, the RO addressed all three notice elements 
delineated in the revised 38 C.F.R. § 3.159.  In a March 2006 
letter, the RO notified the veteran of the additional 
elements about degree of disability and effective date noted 
above.  The RO has since reconsidered the veteran's claim, as 
evidenced by the May 2008 Supplemental Statement of the Case.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); see 
also Medrano v. Nicholson, 21 Vet. App. 165 (2007) (holding 
that a notice error may be cured by providing compliant 
notice, followed by a readjudication); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).
For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the veteran to the extent necessary.  
Neither the veteran nor his representative has argued 
otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of his claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified or submitted by the veteran, as well as records 
from the Social Security Administration (SSA).  Despite being 
given the opportunity to do so, the veteran has neither 
submitted nor identified any additional records pertaining to 
his claim.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2007).  In fact, in a January 2008 
statement, the veteran confirmed that he had no other 
evidence to submit.  

The record also reflects that the RO has assisted the veteran 
by attempting to obtain evidence corroborating his claimed 
stressors, including contacting the United States Army and 
Joint Services Records Research Center (JSRRC) (formerly the 
United States Armed Services Center for Unit Records Research 
(CURR)) on two separate occasions.  As set forth in more 
detail below, despite these efforts, the RO was unsuccessful 
in obtaining corroborative evidence of the veteran's reported 
stressors from the service department.  Neither the veteran 
nor his representative has argued that additional efforts are 
necessary, nor have they identified an avenue of development 
which has not yet been explored with respect to his 
stressors.  The Board is similarly unable to do so.  

The Board further notes that the veteran has been afforded 
multiple VA medical examinations in connection with his 
claim.  38 C.F.R. § 3.159(c)(4) (2007).  The Board finds that 
an additional examination is not warranted, absent evidence 
corroborating his reported stressors.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996) (a medical opinion diagnosing post-
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressors).  Neither the 
veteran nor his representative have argued otherwise.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran. A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


Background

The veteran's service medical records are negative for 
complaints or findings of a psychiatric disorder, including 
PTSD.  At his September 1966 military separation medical 
examination, he denied a history of frequent or terrifying 
nightmares, depression or excessive worry, and nervous 
trouble of any sort.  Psychiatric evaluation was normal.  

The veteran's service personnel records show that he 
completed approximately three months of basic training, but 
did not participate in Advanced Infantry Training or other 
specialized military training.  He was stationed in Vietnam 
from October 1965 to September 1966 with Headquarters and 
Company A, 701st Maintenance Battalion, 1st Infantry Division.  
His military occupational specialty throughout his entire 
period of active duty, including in Vietnam, was automotive 
repairman.  His awards and decorations included a Vietnam 
Service Medal, the National Defense Service Medal, and a 
Vietnam Campaign Medal.  

In April 1994, the veteran submitted an application for VA 
compensation and pension benefits, seeking service connection 
for PTSD.  In support of his claim, the RO obtained private 
clinical records showing that in March 1994, the veteran had 
been involuntarily hospitalized because he was drunk and 
threatening to kill himself with a gun.  The veteran reported 
that he did not currently have a drinking problem, although 
he admitted to a bad drinking problem in the past, stating 
that his license had been revoked due to several DUI 
convictions.  The veteran believed that his drinking problem 
started in Vietnam.  He claimed that he started drinking too 
much to cope with the stress.  He also admitted to the 
occasional flashback or nightmare related to Vietnam but 
denied that it interfered with his life.  He indicated that 
he had a history of treatment for alcohol detoxification but 
had never received previous psychiatric treatment.  The 
diagnoses were alcohol dependency and withdrawal, depression 
not otherwise specified, and rule out personality disorder.  

Subsequent private medical records show that on examination 
in March 1994, the veteran reported that he had a number of 
problems related to his service in Vietnam.  The veteran 
reported that he had a history of psychiatric hospitalization 
the previous month but had received no prior psychiatric 
treatment.  By way of history, the veteran reported that he 
had grown up in a dysfunctional family and that his 
stepfather had killed himself after a confrontation with 
police.  This occurred when the veteran was 14 years old.  
The veteran reported that he quit school and joined the 
military.  He indicated that he had trained as a mechanic.  
Even though he was assigned to a maintenance company, the 
veteran claimed that they had no equipment so everyone 
operated as an infantry company.  The veteran cited numerous 
incidents which still bothered him.  For example, he stated 
that in 1966, he and a group of comrades were asleep in a 
bunker and received a direct hit.  He also reported "being 
sniped at all the time while he was in the jungle" and 
recalled numerous firefights.  The veteran also reported that 
he had nearly shot a Vietnamese family and recalled several 
other incidents in which "GI's were hurting each other."  
He also reported "seeing dead GI's strapped to the 
helicopters."  After examining the veteran, the examining 
social worker diagnosed included PTSD, acute onset.  He 
concluded that it was likely that the veteran experienced 
PTSD with the death of his step father, and then the events 
of Vietnam exaggerated his responses.

In July 1994, the veteran underwent VA medical examination at 
which he reported that he had been drafted in December 1964 
and received "basic training for the Infantry."  He 
reported that he served with the First Infantry Division in 
the Iron Triangle Area of Vietnam, where he often went on 
patrols and search and destroy missions, "where they would 
chase the VC through the jungle looking for things to blow 
up."  He also claimed that he was hit by a mortar round 
during shelling and he was almost blown out of his bunker.  
The veteran indicated that he was on many ambushes at night 
"when the VC would get into the 'killing zone' and he would 
open fire."  He indicated that he was in "lots of fire 
fights at night."  Frequently, he would pull guard duty in 
towers and would be in the tower during a fire fight.  During 
the examination, an MMPI was administered.  However, there 
was concern as to the validity of the results as they 
suggested either exaggeration or distortion or that the 
veteran's concentration and general cognitive abilities were 
insufficient.  The diagnosis was PTSD.  

In a July 1994 statement, the veteran indicated that he had 
suffered from PTSD ever since Vietnam.  He indicated that 
while in Vietnam, he "pulled guard with the Koreans," 
carried the M60 machine gun and a .45 pistol, and went on 
search and destroy missions.  He indicated that he indicated 
that he was involved in an incident with the death of 
friends, but he could not remember their names.  

Records received from the Social Security Administration 
(SSA) show that the veteran was awarded disability benefits 
effective in January 1995 due to several disabilities, 
including PTSD. 

The veteran again underwent VA medical examination in 
February 1998, at which he reported that although his 
military occupational specialty was mechanic, he was 
nonetheless pressed into service as an infantryman when he 
arrived in Vietnam.  He said that he should have received the 
Combat Infantryman Badge when he returned to the United 
States, but there was "some confusion about that matter."  
The veteran further claimed that in addition to basic 
training, he also received advanced infantry training at Fort 
Riley, Kansas.  He stated that his tour of duty in Vietnam 
consisted almost entirely of field patrols involving "heavy 
combat exposure," including "as many as 50 firefights."  
He further claimed that he witnessed the taking of prisoners, 
heavy casualties of both enemies and his buddies, and other 
atrocities.  He recalled one incident in which a GI became 
angry with another one and "disemboweled him with a razor-
sharp bayonet."  He did not, however, remember specific 
dates or names of people or places and his memory was "very 
sketchy."  The veteran also said that he saw villages which 
were burned with "huge numbers of people who had been 
killed."  He claimed that he was sniped at often and was 
"nearly killed several times."  For example, he described 
one incident in which he "was blown out of a bunker which 
was hit by enemy rocket fire or mortar fire."  He narrowly 
escaped from this explosion.  He claimed that he had no base 
camp throughout his entire tour of duty.  He slept on the 
ground most of the time and ate C-rations for 6 months.  Most 
of his time was in the jungle.  After examining the veteran, 
the diagnoses included PTSD.  The examiner indicated that the 
stress precipitating the PTSD was combat exposure. 

In September 1998, the veteran responded to the RO's request 
for specific information regarding his claimed stressors.  He 
again indicated that he had seen wounded as well as dead 
bodies strapped to helicopters.  He indicated that he had had 
friends killed in Vietnam, but could not remember their 
names.  The veteran indicated that he engaged in combat 
duties on a daily basis, experienced sniper attacks and daily 
rocket and mortar attacks, and his unit had experienced 
casualties, although he could not remember their names.  He 
indicated that his duty in Vietnam was infantryman.  

In November 2001, the veteran underwent VA medical 
examination at which he reported that he had completed basic 
training at Fort Leonard Wood and had completed Advanced 
Infantry Training at For Riley.  He indicated that he was 
sent to Vietnam where his MOS was motor repairman.  However, 
the veteran indicated that he served in the infantry in 
Vietnam where he was engaged in combat, spending every day in 
the jungle in firefights.  He indicated that his worst 
experiences were seeing people killed, including his friends.  
He indicated that his friend [redacted] had been killed 
approximately six months after they arrived in Vietnam, and 
that his friend [redacted] had been killed approximately one month 
thereafter.  After examining the veteran, the diagnoses 
included major depressive disorder and PTSD.  

Thereafter, the RO solicited information from the service 
department regarding the veteran's claimed stressors.  In a 
June 2005 memorandum, the service department indicated that 
according to unit histories, the Headquarters and Company A, 
701st Maintenance Battalion arrived at Di An, South Vietnam, 
in October 1965 and remained at that location through 1966.  
The mission of the unit was to provide support to the 1st 
Infantry Division.  Headquarters and Company A, the veteran's 
unit, provided maintenance backup and repair parts supply to 
the battalion and forward companies and direct support to all 
units located within the division's main logistical base 
area.  The service department indicated that they could no 
verify attacks on Di An during 1965 or 1966.  They indicated 
that most Vietnam veterans performed guard duty at sometime 
during their tour and convoys on main supply routes were 
subject to sniping.  They indicated that the veteran's 
claimed stressor of seeing dead bodies strapped to 
helicopters could no be verified.  Rather, most dead and 
wounded soldiers were placed within the body of the 
helicopter.  

In June 2005, the veteran again underwent VA medical 
examination.  After examining the veteran and reviewing the 
claims folder, the examiner diagnosed alcohol dependence and 
cognitive disorder, not otherwise specified.  He concluded 
that it was unlikely that the veteran met the criteria for a 
diagnosis of PTSD, as there is no basis for determining that 
his in-service stressors accounted for or aggravated his Axis 
I disorders.  

In August 2007, the service department further indicated that 
they had reviewed the unit histories pertaining to the 
veteran's tour of duty in Vietnam with Headquarters and 
Company A.  They indicated that these records showed that no 
soldiers by the name of [redacted] or [redacted] had been wounded.  The 
service department further indicated that they had reviewed 
the unit roster and had identified the veteran as a member of 
the unit, but were unable to locate a Mr. [redacted], or similar 
variant, as being assigned to Headquarters and Company A.  

VA clinical records, dated from October 2004 to April 2008 
are negative for diagnoses of PTSD.  A PTSD screen in October 
2005 was negative.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria; (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007); Anglin v. 
West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran  
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran claims that he developed PTSD as a result of his 
experiences in Vietnam, particularly during combat.

When PTSD is claimed as a result of combat stressors, the 
Board must first determine whether the veteran was engaged in 
combat and, if so, whether the claimed stressors are related 
to combat.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

After carefully reviewing all pertinent evidence in this 
case, the Board finds that the record does not support the 
conclusion that the veteran "engaged in combat with the 
enemy" during service.  VA O.G.C. Prec. Op. No. 12-99.  In 
that regard, the Board notes that the veteran did not have a 
combat-related military occupational specialty.  In addition, 
the veteran's service personnel records show that he did not 
receive any military citations indicative of combat service, 
such as the Purple Heart Medal or Combat Infantryman Badge.

The probative and credible evidence of record does not 
otherwise support a finding that the veteran participated in 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  In that regard, the veteran has 
claimed that he was an infantryman and that he was engaged in 
combat on a daily basis, participating in as many as 50 
firefights.  He claims that he was "sniped at" often, 
experienced daily rocket and mortar attacks, went on search 
and destroy missions, and nearly shot a Vietnamese family.  

In this case, however, the veteran's service personnel 
records do not support his claims.  As discussed above, the 
veteran's military occupational specialty was automotive 
repairman.  He was not in the infantry.  He completed basic 
training, but did not participate in Advanced Infantry 
Training, nor was he qualified with the M60 machine gun, as 
he claims.  The Board finds that the contemporaneous, 
objective records are entitled to far more probative weight 
than the recollections of the veteran of events which 
occurred decades previously.  For the reasons and bases 
discussed above, the Board finds that the veteran did not 
serve in combat.  

Where, as here, the record does not establish that the 
claimant engaged in combat with the enemy, he must provide 
"credible supporting evidence from any source" that the 
event alleged as the stressor in service occurred.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).

In this case, the Board notes that the majority of the 
stressors described by the veteran are vague and not capable 
of corroboration.  For example, stressors such as "being 
sniped at all the time" while in the jungle, participating 
in numerous firefights, nearly shooting a Vietnamese family, 
chasing the VC through the jungle, witnessing unspecified 
atrocities, and losing friends whose names he cannot recall, 
fail to provide the detail necessary to allow the service 
department to attempt corroboration.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (noting that the factual data 
required by VA to confirm a stressor, such as names, dates, 
and places, are straightforward facts and do not place an 
onerous task on the appellant).  The Board further finds that 
the lack of specific detail in these stressors renders the 
veteran's statements regarding his stressors far less 
credible.

Indeed, the Board notes that some of the veteran's claimed 
stressors are contradicted by the objective evidence of 
record.  For example, the veteran claims that he spent his 
tour of duty in the jungles of Vietnam sleeping on the 
ground, as he had no base camp.  However, the service 
department has indicated that the veteran's unit received a 
commendation in November 1965 for the layout and prompt and 
efficient manner in which they established their base camp in 
Di An.  The veteran's unit did not move from that location 
for its entire tour of duty in Vietnam.  

The Board also notes that there is no other evidence 
corroborating any of his claimed stressors.  For example, 
although the veteran has recalled that two of his friends, 
[redacted] and [redacted], were killed, the service department has 
indicated that the unit histories did not reference any 
soldiers by the name of [redacted] and [redacted] who were wounded in 
action.  Additionally, although the veteran has claimed that 
he came under enemy rocket fire and mortar attacks on 
numerous occasions, the service department indicated that 
they were unable to verify attacks on Di An during 1965 and 
1966.  Similarly, although the veteran claimed to have 
witnessed dead bodies strapped to helicopters, the service 
department has explained that the helicopters used to 
transport dead and wounded were generally large enough so 
that bodies could be put inside the aircraft.  In short, none 
of the specific stressors cited by the veteran could be 
corroborated in any detail.

In summary, the Board finds that the evidence of record does 
not contain credible supporting evidence that the veteran's 
reported stressors occurred.  See 38 U.S.C.A. § 5107(a) (it 
is a claimant's responsibility to support a claim of 
entitlement to VA benefits).  Absent such evidence, a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  The benefit 
sought on appeal is accordingly denied.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.303, 3.304(f).




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


